DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the present application; and they are examined on the merits herein.

Claim Objections
Claim 1 is objected to because there is a lack of a comma at the end of each step a) and b), along with the lack of the term “and” between steps b) and c).
Claim 2 is objected to the term “THF” which should be spelled out in full at the first occurrence of the term.
Claim 9 is objected to the phrase “hydrophobic, high molecular weight components from of poloxamers” is awkward.
Claim 10 is objected to because there is a lack of a comma at the end of step a) along with the lack of the term “and” between steps a) and b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In independent claim 10, it is unclear what is encompassed by the limitation “culturing cells in an aqueous culture medium comprising poloxamers that prior to adding them to the cell culture medium have been treated by”.  What does the term “them” in the above limitation refer to?  Cells and/or poloxamers?  Additionally, what have been treated? Cell culture medium and/or poloxamers?  Clarification is requested because the metes and bounds of the claim are not clearly determined.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al (WO 2012/091361; IDS).
Claims 1-5 are directed to a method for increasing the efficacy of poloxamers to increase cell viability in cell culture by: a) providing the poloxamers whose efficacy shall be improved, b) dissolving the poloxamers of step a) in a solvent and contacting with activated carbon, and c) removing the activated carbon and the solvent to obtain the poloxamer with improved efficacy.  Claim 9 is drawn to a method for removing hydrophobic, high molecular weight components from poloxamers by dissolving them in a solvent and contacting them with activated carbon and afterwards removing activated carbon and the solvent.
Kim et al already disclosed a method for purifying poloxamers, comprising: a) dissolving poloxamers (e.g., commercially available Poloxamer 407 (BASF) with a weight-average molecular weight of 24,000) in an organic solvent (e.g., acetonitrile, acetone, tetrahydrofuran, alcohol such as ethanol) to prepare a polymer solution, and b) removing organometals or water from the polymer solution by at least one physical method comprising mixing activated carbon with the polymer solution in an amount of 5-50% wt% based on the poloxamers for 6-48 hours at room temperature to absorb the organometals or water, and centrifugation of the polymer solution at rotational speed 3,000-15,000 rpm to remove the organometals or water (Abstract; paragraphs [10]-[13], [7]-23]; Examples 1-5 and Tables 1-2).  Kim et al also teach that after step b), the method further comprises the step of removing the activated carbon and distilling the organic solvent, or removing the activated carbon and precipitating polymer solution with a nonsolvent (e.g., hexane or ether) which does not dissolve the polymer, 
Accordingly, the Kim reference anticipates the instant claims as broadly claimed.

Alternatively, although Kim et al did not disclose explicitly to increase efficacy of poloxamers to increase cell viability in cell culture or impurities include hydrophobic, high molecular weight components from poloxamers, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application that a method for preparing highly pure poloxamers with removed impurities of Kim et al that is indistinguishable from the method of the presently claimed invention would also result in highly pure poloxamers that increases cell viability in cell culture; and removed impurities include organometals and hydrophobic, high molecular weight components from poloxamers that have MW over 13,000 g/mole, including trace amount of Poloxamer 407 due to non-specific adsorbent property of activated carbon, with a predictable expectation of success.
prima facie obvious in the absence of evidence to the contrary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vissevesvaran et al (WO 2015/148736; IDS) in view of Kim et al (WO 2012/091361; IDS) and Hu et al (WO 2014/194137; IDS).
Vissevesvaran et al disclosed a method of preparing poloxamer for use in a cell culture medium and a method of producing a polypeptide in a cell culture comprising culturing a cell that produces the polypeptide in a cell culture medium containing the same poloxamer at about 0.1 g/L to about 10 g/L (Abstract and Summary of the Invention; paragraphs [0013]-[0015]; and Examples 1-11).  The method of preparing a poloxamer comprises the steps of:  a) heating a purified poloxamer to about 800C or above to form a liquid poloxamer, and b) cooling the liquid poloxamer to a temperature of about 500C or below to form a solid heat-treated poloxamer, wherein the cooling is not conducted in a prilling or milling device and wherein cell viability in a cell culture medium comprising the heat-treated poloxamer is increased compared to cell viability in a cell culture medium comprising the poloxamer before step a) (paragraph [0013]).  Vissevesvaran et al also taught specifically using a poloxamer having an average molecular weight of from about 6,000 to about 18,000 Daltons such as poloxamer 188, a poloxamer having an average molecular weight of from about 7680 to about 9510 g/mol such as poloxamer 237, or other poloxamers such as poloxamer 338 and poloxamer 407; and a cell is a mammalian cell such as a Chinese Hamster Ovary (CHO) cell (paragraph [013]).  Vissevesvaran et al also stated explicitly “Poloxamer is commonly used in cell culture as a surfactant that protects cells from sparging and/or bubble-related damage.  Unfortunately, lot-to-lot variability undermines its effectiveness and results in reduction in recombinant product yield” (paragraph [0125]).
Vissevesvaran et al did not disclose specifically a method of preparing a poloxamer for use in a cell culture in which a poloxamer is purified using an activated carbon in a solvent solution of a poloxamer,  or a starting poloxamer prior to purification may comprise hydrophobic, high molecular weight components of a molecular weight over 13,000 g/mol.
Before the effective filing date of the present application (03/17/2016), Kim et al already disclosed a method for purifying poloxamers, comprising: a) dissolving poloxamers (e.g., commercially available Poloxamer 407 (BASF) with a weight-average molecular weight of 24,000) in an organic solvent (e.g., acetonitrile, acetone, tetrahydrofuran, alcohol such as ethanol) to prepare a polymer solution, and b) removing organometals or water from the polymer solution by at least one physical method comprising mixing activated carbon with the polymer solution in an amount of 5-50% wt% based on the poloxamers for 6-48 hours at room temperature to absorb the organometals or water, and centrifugation of the polymer solution at rotational speed 3,000-15,000 rpm to remove the organometals or water to obtain highly purified poloxamers (Abstract; paragraphs [10]-[13], [7]-23]; Examples 1-5 and Tables 1-2).  Kim et al also teach that after step b), the method further comprises the step of removing the activated carbon and distilling the organic solvent, or removing the activated carbon and precipitating polymer solution with a nonsolvent (e.g., hexane or ether) which does not dissolve the polymer, wherein the activated carbon may be removed by filtration (paragraphs [24]-[27], [36], [43]).
Additionally, Hu et al already showed variations in cell culture performance in large-scale cell culture systems could be attributed to subtle variations among shear-protectant additives such as poloxamers used during cell culture; and suspicious lots of shear-protectant can be identified if they have high molecular weight components and/or highly hydrophobic that are not present in shear-protectant lots that are effective for cell growth and/or protein production (Abstract and Summary of the Invention).  Hu et al also taught that polymeric shear-protectant compositions can comprise a distribution of different polymers (e.g., having different sizes and/or relative content of polymer components), and in one embodiment a shear-protectant composition is evaluated to determine whether it contains highly hydrophobic components and/or high molecular weight components in an amount that is (a) different from an amount characteristic of a known suitable shear-protectant, and/or (b) similar to a an amount characteristic of a known unsuitable shear-protectant (last sentence on page 2 continues to first paragraph on page 3).  Hu et al further disclosed the shear-protectant additive is poloxamer 188 with an average molecular weight of 8400 Daltons, and a high molecular weight (HMW) component detected in a sample of an unsuitable lot of poloxamer 188, may have a molecular weight of at least 12 kDa, at least 13 kDa or at least 14 kDa (page 4, line 7 continues to line 21 on page 5; page 26, lines 7-23; Examples 9-11 and Figures 13-15).  Example 9 showed that the addition of poloxamer 188 of even a small amount of a highly hydrophobic component can render poloxamer 188 unsuitable for use in cell growth and/or protein production (page 39).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the teachings of Vissevesvaran et al by also preparing a purified poloxamer such as poloxamer 188 in step a) using the method of Kim et al for preparation of a highly purified poloxamer 188, and the starting commercially available lot of poloxamer 188 used for purification may contain traces of highly hydrophobic components and/or high molecular weight components in light of the teachings of Hu et al. 
An ordinary skilled artisan would have been motivated to carry out the above modification because Kim et al already taught a method for preparing a highly purified polymer using an activated carbon in a solvent solution of a poloxamer; while Hu et al disclosed that polymeric shear-protectant compositions can comprise a distribution of different polymers (e.g., having different sizes and/or relative content of polymer components) and an unsuitable lot of exemplary poloxamer 188 with an average molecular weight of 8400 Daltons may have a high molecular weight (HMW) component at least 12 kDa, at least 13 kDa or at least 14 kDa.  Moreover, the primary Vissevesvaran reference already taught a method of preparing poloxamer for use in a cell culture medium using a purified poloxamer such as poloxamer 188, poloxamer 237 in step a); and also noting that significant lot-to-lot variability in poloxamer performance has been observed.  

The modified method resulting from the combined teachings of Vissevesvaran al, Kim et al and Hu et al as set forth above is indistinguishable and encompassed by the presently claimed methods.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vissevesvaran et al (WO 2015/148736; IDS) in view of Kim et al (WO 2012/091361; IDS) and Hu et al (WO 2014/194137; IDS) as applied to claims 1-6 and 9-14 above, and further in view of Trefonas, III et al (US 5,350,714).
The combined teachings of Vissevesvaran et al, Kim et al and Hu et al were presented above.  However, none of the cited references teaches using activated carbon obtained by pyrolysis of an organic polymeric material and/or the activated carbon has a medium particle size between 2 and 800 microns.
However, before the effective filing date of the present application Trefonas, III et al already taught using activated carbon that is porous and in granular form with an average particle size of between 10 and 200 microns; and the activated carbons are formed by pyrolysis of macroporous poly(vinyl aromatic) resins to remove chelated multivalent metal ions or dissolved contaminants from organic solutions (Abstract; and particularly col 7, line 41 continues to line 23 on col. 8).
Accordingly, it would have been obvious for an ordinary skilled artisan to further modify the combined teachings of Vissevesvaran et al, Kim et al and Hu et al by also selecting activated carbon obtained by pyrolysis of an organic polymeric material and/or the activated carbon has a medium particle size between 2 and 800 microns, in light of the teachings of Trefonas, III et al as presented above. 
An ordinary skilled artisan would have been motivated to further carry out the above modification because Trefonas, III et al already taught successfully using activated carbon that is porous and in granular form with an average particle size of between 10 and 200 microns; and the activated carbons are formed by pyrolysis of macroporous poly(vinyl aromatic) resins to remove chelated multivalent metal ions or dissolved contaminants from organic solutions.  Please also noting that activated carbon used in the method of Kim et al removed organometal compounds among other impurities in a poloxamer solution.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Vissevesvaran al, Kim et al, Hu et al and Trefonas, III et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
The modified method resulting from the combined teachings of Vissevesvaran al, Kim et al, Hu et al and Trefonas, III et al as set forth above is indistinguishable and encompassed by the presently claimed methods.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633